DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, 12, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “at least one signal pertaining to a state of a cooking appliance with at least one door; making a probabilistic estimation of a door opening event based on the at least one signal”.  However, the specification [0011] merely states “controlling may include making a probabilistic estimation of a door opening or closing event”, and it does not explicitly relate the probabilistic estimation to the state of the cooking appliance.  Therefore the 
Claim 1 recites the limitation of “making a probabilistic estimation…controlling the exhaust flow rate to increase responsively to the probabilistic estimation”.  However, the original specification [0011] merely states “controlling may include making a probabilistic estimation of a door opening or closing event”.  The specification does not explicitly states that the exhaust flow rate increases in response to the probabilistic estimation.  Therefore, the limitation of “controlling the exhaust flow rate to increase responsively to the probabilistic estimation” is a new matter limitation.
Claims 7, 12, 14 and 18 each recites “detecting a person leaving the cooking appliance”.  However, the instant specification does not explicitly states that proximity sensor detecting a person leaving the cooking appliance.  The original specification paragraph [0034] states “one or more proximity sensors 502 located to detect the presence of a person approaching an oven 112, and/or one or more imaging devices 506 located to detect the presence of a person approaching an oven 112.”  Therefore the original specification didn’t disclose “detecting a person leaving the cooking appliance” and that limitation is a new matter limitation.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites “making a probabilistic estimation of a door opening event based on the at least one signal” and “at least one signal pertaining to a state of a cooking appliance”.  It’s not .

Allowable Subject Matter
Claims 20-21 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record fail to teach the configuration and relative location of the cooking appliance having a door and an exhaust inlet of an exhaust hood is adjacent to the door.

Response to Arguments
Applicant’s argument about the drawing objection in prior office action was persuasive, therefore, drawing objection is withdrawn.  Applicant’s argument about the prior art rejection is 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KO-WEI LIN/Examiner, Art Unit 3762                                                                                                                                                                                                        
/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762